        Case 1:18-cv-11856-PBS Document 6 Filed 10/30/18 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


EDWARD THOMAS KENNEDY,                )
          Plaintiff,                  )
                                      )   Civ. Action No. 18-11856-PBS
            v.                        )
                                      )
COMMONWEALTH OF                       )
MASSACHUSETTS, et al.,                )
          Defendants.                 )

                          MEMOANDUM AND ORDER

                            October 30, 2018

SARIS, C.D.J.

       For the reasons stated below, the court grants plaintiff

leave to proceed in forma pauperis and dismisses his complaint.

I.     BACKGROUND

       Plaintiff Edward Thomas Kennedy, a Pennsylvania resident

and representing himself as one of the “people of Pennsylvania”

commenced this civil action on August 28, 2018, by filing an

application for leave to proceed in forma pauperis together with

a complaint.

       The complaint names the following four defendants: the

Commonwealth of Massachusetts, the Massachusetts Bar Association

(“MBA”), the University of Massachusetts School of Law (“UMass”)

and the American Bar Association (“ABA”).         Complaint (“Compl.),

¶ 3.   Plaintiff states his belief “that the International Bar

Association and American Bar Association and thus the
        Case 1:18-cv-11856-PBS Document 6 Filed 10/30/18 Page 2 of 5



Massachusetts Bar Association, promised Eleanor Roosevelt in

1947, that their private membership associations members would

comply with the Universal Declaration of Human Rights.”           Id. at

¶ 1(b). The complaint alleges that the business models of the

ABA, the MBA and the Commonwealth restrain trade in professional

law advice.    Id. at ¶ 1(c).    According to plaintiff, the

policies of the ABA and the MBA contributed to Plaintiff

Kennedy’s “kidnapping and incarceration from August 28, 2018 to

August 30, 2018 in two Commonwealth of Pennsylvania prisons in a

cage in solitary confinement like conditions.” Id. at ¶ 1(d).

He claims that the defendants “have placed personal and

corporate financial interests ahead of human rights, and injured

Kennedy and we the people, in violation of US law and the Law of

the Case.”    Id. at ¶ 1(i).    Plaintiff attaches to his complaint

a nine-page exhibit under the heading “Law of the Case.” Id. at

1-2.

       Plaintiff asserts eight claims: (1) trespass; (2) trespass

on the case; (3) trespass on the case-vicarious liability; (4)

failure to provide a republican form of government and false

advertising; (5) intentional infliction of emotional distress;

(6) restraint of trade; (7) bad faith; and (8) negligence.             He

seeks damages exceeding $1.5 million from each defendant,

declaratory judgment, an order that UMass admit him tuition-

free, and that he be granted authority to practice law.

                                     2 
 
       Case 1:18-cv-11856-PBS Document 6 Filed 10/30/18 Page 3 of 5




II.   PROCEEDINGS IN FORMA PAUPERIS

      Pursuant to 28 U.S.C. § 1915, a district court may

authorize the commencement of a civil action in forma pauperis

if it is satisfied that the plaintiff cannot pay the filing fees

necessary to pursue the action.      See 28 U.S.C. § 1915(a)(1).

Upon review of plaintiff’s financial disclosures, the motion to

proceed in forma pauperis is allowed.

      Under the in forma pauperis statute, the court conducts an

initial screening of the complaint. See 28 U.S.C. § 1915(e)(2).

The court is required to read a prose plaintiff's complaint

liberally and construe it generously. See Haines v. Kerner, 404

U.S. 519, 520 (1972);    Rodi v. New Eng. Sch. of Law, 389 F.3d 5,

13 (1st Cir. 2004).    Nevertheless, the court may dismiss a

complaint where it finds that the action is "frivolous or

malicious," fails to state a claim upon which relief can be

granted, or where monetary relief is sought "against a defendant

who is immune from such relief."         28 U.S.C. § 1915(e)(2)(B);

Neitzke v. Williams, 490 U.S. 319, 325 (1989); Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992); Gonzalez-Gonzalez v.

United States, 257 F.3d 31, 37 (1st Cir. 2001).         A complaint is

frivolous “if the facts alleged are clearly baseless, a category

encompassing allegations that are fanciful, fantastic and

delusional.”   Denton v. Hernandez, 504 U.S. 25, 32-3

                                    3 
 
      Case 1:18-cv-11856-PBS Document 6 Filed 10/30/18 Page 4 of 5



(1992)(citations and quotations omitted).       Here, the complaint

read generously, does not meet the screening requirements of 28

U.S.C. § 1915(e)(2)(B)(i).

III. DISCUSSION

     Having reviewed Kennedy’s complaint in its entirety, the

Court concludes that this action is without legal merit.         A

search of the federal Judiciary's Public Access to Court

Electronic Records (PACER) service reveals that Kennedy filed

almost identical complaints in other federal courts.         He has

filed complaints that assert the same eight claims against the

same or similar law schools and bar associations as in the

instant action.   See Kennedy v. State of Vermont, No. 5:18-cv-

139 (D. Vt. Oct. 9, 2018) (dismissing complaint as malicious and

for failure to state a claim); Kennedy v. University of Notre

Dame Dulac, No. 18-cv-3747 (E.D. Pa Sept. 11, 2018) (same).

     Kennedy has been identified as a frequent litigant in the

Eastern District of Pennsylvania and has been advised to seek

leave to amend rather than file multiple lawsuits.        Kennedy v.

Getz, No. 18-cv-3532 (E.D. Pa. Aug. 27, 2018) (listing ten

separate prior actions and dismissing complaint as malicious and

for failure to state a claim).

     Although the Court often affords pro se plaintiffs an

opportunity to amend a complaint in recognition that “basic

fairness, as well as ‘sound prudential reasons,’ counsel against

                                   4 
 
       Case 1:18-cv-11856-PBS Document 6 Filed 10/30/18 Page 5 of 5



most uses of the power to dismiss cases sua sponte,” Gonzalez–

Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir. 2001), this

is one of those cases in which it “is crystal clear that the

plaintiff cannot prevail and that amending the complaint would

be futile.” Id. at 36–37.

IV.   CONCLUSION AND ORDER

      Accordingly, the motion for leave to proceed in forma

pauperis is GRANTED and this action is DISMISSED with prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). The clerk shall enter

a separate order of dismissal.

SO ORDERED.
                                   /s/ Patti B. Saris
                                  PATTI B. SARIS
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                    5 
 
